Case 2:19-cv-04049-JAK-AS Document 9 Filed 03/19/20 Page 1 of 2 Page ID #:27



  1   Seth M. Lehrman (178303)
      seth@epllc.com
  2   EDWARDS POTTINGER LLC
      425 North Andrews Avenue, Suite 2
  3   Fort Lauderdale, FL 33301
      Telephone: 954-524-2820
  4   Facsimile: 954-524-2822
  5   Attorneys for Plaintiff
      Keivan Sarraf, DDS, Inc.
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
                                   SOUTHERN DIVISION
 10
      KEIVAN SARRAF, DDS, INC.,                ) CASE NO. 2:19-cv-04049-JAK-AS
 11   individually and on behalf of all others )
      similarly situated,                      )
 12                                            ) PLAINTIFF’S NOTICE OF
                               Plaintiff,      ) VOLUNTARY DISMISSAL
 13                                            ) WITHOUT PREJUDICE
            v.                                 )
 14                                            )
      PROFESSIONAL CONSULTING
      SERVICES, INC. d/b/a PCS                 )
 15
      CONSULTANTS, INC. and RAMIRO )
      CORDOVA,                                 )
 16                                            )
 17                            Defendant.      )
                                               )
 18
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Keivan Sarraf, DDS, Inc.
 19
      (“Plaintiff”) by and through undersigned counsel hereby files this Voluntary
 20
      Dismissal without Prejudice with regard to Defendants PROFESSIONAL
 21
      CONSULTING SERVICES, INC. d/b/a PCS CONSULTANTS, INC. and
 22
      RAMIRO CORDOVA.
 23
      Dated: March 19, 2020
 24                                       EDWARDS POTTINGER LLC

 25                                       By /s/ Seth M. Lehrman
                                            SETH M. LEHRMAN
 26                                         Attorneys for Plaintiff
 27                                         Keivan Sarraf, DDS, Inc.
 28
                                            -1-
                                      NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 2:19-cv-04049-JAK-AS Document 9 Filed 03/19/20 Page 2 of 2 Page ID #:28



  1                                   PROOF OF SERVICE
  2         Pursuant to L.R. 5-3.1.2, I hereby certify that I am over the age of 18 and
  3   not a party to this case. My business address is 425 N. Andrews Ave., Suite 2,
  4   Fort Lauderdale, Florida 33301. A true and correct copy of the foregoing
  5   document will be served on March 19, 2020, by First Class Mail on the people
  6   and/or entities listed below:
  7
  8   Professional Consulting Services, Inc.
      d/b/a PCS Consultants, Inc
  9   1910 S Archibald Ave, Suite N
 10   Ontario, CA 91761
                                               By /s/ Seth M. Lehrman
 11                                              SETH M. LEHRMAN
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -2-
                                         NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
